                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF LOUISIANA


MARLON GREEN                                    CIVIL ACTION


VERSUS                                          NO: 18-9005


UNITED STATES OF AMERICA                        SECTION: “H”(1)



                           ORDER AND REASONS
      Before the Court is the United States of America’s Motion to Dismiss
(Doc. 5). For the following reasons, the Motion is GRANTED.


                                BACKGROUND
      On July 23, 2018, Plaintiff Marlon Green filed a pro se suit in the First
City Court of New Orleans against Fernando Rivera, the Medical Center
Director at the Southeast Louisiana Veterans Health Care System (“SLVHC”).
Plaintiff’s Complaint states in its entirety:
      In their individual capacity, I sue for abusing the grievence[sic]
      process, false statements, false implementation of HIPPA, Privacy
      Act, Patient Rights Leak without permission, has on illegal
      restrictions,    racism,   tampering    with    retirement,   and
      unemployment benefits, tries to put people in mental conceling[sic]

                                        1
       when they apply for housing benefits, very biased and privacy
       officer responsible for crimes against own race[.]
On the basis of this Complaint, the United States of America inferred that
Plaintiff intended to sue Rivera for actions taken while Rivera was engaged in
his federal employment. Acting on behalf of Fernando Rivera, the United
States of America then removed the action to this Court asserting jurisdiction
under 28 U.S.C. § 1442(a)(1). The United States of America, on behalf of Rivera
and the SLVHC, now moves to dismiss Plaintiff’s case for failure to state a
claim pursuant to Federal Rule of Civil Procedure 12(b)(6). Plaintiff has not
filed an opposition to Defendant’s Motion.


                                 LEGAL STANDARD
       To survive a Rule 12(b)(6) motion to dismiss, a plaintiff must plead
enough facts “to state a claim for relief that is plausible on its face.” 1 A claim is
“plausible on its face” when the pleaded facts allow the court to “draw
reasonable inference that the defendant is liable for the misconduct alleged.” 2
A court must accept the complaint’s factual allegations as true and must “draw
all reasonable inferences in the plaintiff's favor.” 3 The court need not, however,
accept as true legal conclusions couched as factual allegations. 4 To be legally
sufficient, a complaint must establish more than a “sheer possibility” that the



       1Ashcroft  v. Iqbal, 556 U.S. 662 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.
544, 547 (2007)).
       2 Id.

       3 Lormand v. U.S. Unwired, Inc., 565 F.3d 228, 232 (5th Cir. 2009).

       4 Iqbal, 556 U.S. at 678.

                                               2
plaintiff's claims are true. 5 If it is apparent from the face of the complaint that
an insurmountable bar to relief exists and the plaintiff is not entitled to relief,
the court must dismiss the claim. 6 The court’s review is limited to the
complaint and any documents attached to the motion to dismiss that are
central to the claim and referenced by the complaint. 8


                              LAW AND ANALYSIS
      Plaintiff’s Complaint fails to state a claim upon which relief can be
granted. Plaintiff’s Complaint is completely devoid of factual allegations, and
instead, lists only conclusory allegations and laws under which he brings suit.
Even viewing this Complaint in the light most favorable to Plaintiff and in
considering his status as a pro se litigant, his Complaint fails to state a claim.
      “[U]nless futile, courts generally allow one chance to amend deficient
pleadings before dismissing with prejudice.” 9 Prior to Defendant’s Motion to
Dismiss, Plaintiff filed a Motion for Leave to Amend his Complaint. 10 The
magistrate judge denied Plaintiff’s request to amend his pleading because the
proposed pleading contained no allegations that were specifically directed to
the sole named Defendant, Fernando Rivera. Accordingly, Plaintiff was
already given a chance to amend his pleading and again failed to state a claim.
Further attempts to amend would be futile.




      5 Id.
      6 Lormand, 565 F.3d at 255–57.
      8 Collins v. Morgan Stanley Dean Witter, 224 F.3d 496, 498 (5th Cir. 2000).
      9 Buc-ee’s, Ltd. v. Bucks, Inc., 262 F.Supp.3d 453, 467 (S.D. Tex. 2017).
      10 Doc. 4.

                                              3
                           CONCLUSION
    For the foregoing reasons, the Motion is GRANTED, Plaintiff’s case is
DISMISSED.


                 New Orleans, Louisiana this 5rd day of February, 2019.


                                ____________________________________
                                JANE TRICHE MILAZZO
                                UNITED STATES DISTRICT JUDGE




                                   4
